Citation Nr: 0936430	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-25 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  

This issue was previously remanded by the Board in November 
2007 for further development.  The Board finds that the 
agency of original jurisdiction substantially complied with 
the remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in June 2007; a transcript of that hearing 
is associated with the claims file.    


FINDING OF FACT

Right shoulder impingement and right shoulder degenerative 
joint disease are etiologically related to an injury during 
active military service.


CONCLUSION OF LAW

Right shoulder impingement and right shoulder degenerative 
joint disease were incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for the 
Veteran's right shoulder disorder herein constitutes a 
complete grant of the benefit sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 and the implementing regulations.  

At his June 2007 Board hearing and in documents of record, 
the Veteran contends that he injured his right shoulder when 
he fell from a tank truck in Vietnam in the spring of 1968.  
He alleges that, since his in-service injury, he has 
experienced pain and difficult movement of his shoulder 
through the present time.  Therefore, the Veteran claims that 
service connection is warranted for a right shoulder 
disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board finds that there is a current 
diagnosis of a right shoulder disorder.  In this regard, the 
Board notes that right shoulder impingement and right 
shoulder degenerative joint disease were diagnosed in July 
2009 by the April 2009 VA examiner.  Additionally, a March 
2005 private electrodiagnostic examination revealed right 
median motor and sensory and median sensory nerves 
entrapment.  

The Veteran alleges that such current right shoulder 
disorders are related to an in-service fall from a truck.  In 
this regard, the Board notes that a June 1969 Report of 
Medical History contained in the Veteran's service treatment 
records reflects that his right shoulder was okay and 
examination of his upper extremities was normal on the 
concurrent expiration of term of service examination.  The 
Board further observes that no abnormal findings of his 
musculoskeletal system were found on a post-service VA 
examination conducted in April 1970.  

However, while the Veteran's right shoulder was objectively 
normal at the time of his separation from service and on the 
April 1970 VA examination, the Board finds that the Veteran 
has competently and credibly testified as to his in-service 
right shoulder injury.  In this regard, the Veteran indicated 
on his June 1969 Report of Medical History that he had 
injured his right shoulder when he fell from a truck.  As the 
Veteran is competent to describe such an injury and his 
service treatment records reflect contemporaneous 
documentation that he incurred such an injury, the Board 
finds that the Veteran injured his right shoulder while on 
active duty.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Therefore, the remaining 
inquiry is whether the Veteran's current right shoulder 
disorders are related to his in-service injury.

In this regard, the Veteran was afforded a VA examination in 
April 2009 at which time the VA examiner reviewed the claims 
file and noted the Veteran's reported history of pain and 
difficult movement since injuring his right shoulder in a 
fall from a tank truck in Vietnam in the spring of 1968.  
Following a physical examination and diagnostic testing, the 
examiner diagnosed right shoulder impingement and right 
shoulder degenerative joint disease.  He then opined that the 
Veteran's current right should condition is at least as 
likely as not related to the incident during active service 
as degenerative disease of a joint is commonly related to 
trauma events suffered to that joint in the past.  

The Board notes that there is no evidence to the contrary and 
the VA examiner is competent to provide such an opinion.  38 
C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Cox v. 
Nicholson, 20 Vet. App. 563, 568-69 (2007).  Consequently, 
the Board concludes that the Veteran's right shoulder 
impingement and right shoulder degenerative joint disease 
were incurred during his military service.  Therefore, 
service connection is warranted for such right shoulder 
disorders.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Service connection for right shoulder impingement and right 
shoulder degenerative joint disease is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


